Be it remembered that at La Riviere aux Raisins, in the district of Erie, in the Territory of Michigan, on Monday the sixth day of June one thousand eight hundred eight, personally appeared before me the undersigned, one of the judges in and over the Territory of Michigan, Francois Navarre, Jean Batiste Lasselle, and Jean Batiste Couteur, of the district of Erie, and Territory of Michigan, gentlemen, who severally undertook that whereas James Pelletier has instituted an action against James and Francis Lasselle in the Supreme Court of the Territory of Michigan, in debt, for four hundred eighty dollars sixty three cents, that they the said James and Francis Lasselle shall satisfy and pay the condemnation of the court in the action aforesaid, or render their bodies in execution for the same, or that they, the said Francois Navarre, Jean Batiste Lasselle, and Jean Batiste Couteur, each of them, will do it for them the said James and Francis Lasselle. In witness whereof I have hereto subscribed my name this sixth day of June one thousand eight hundred eight; and the said Francois Navarre, Jean Batiste Lasselle, and Jean Batiste Couteur, have severally countersigned the same Frs Navarre Augustus B. Woodward.
JN Bapt Lasselle one of the Judges in and
Jean Bt Couteu over the territory of Michigan.

[In the handwriting of Augustus B. Woodward]